

Exhibit 10.2
Fiscal 2014 Annual Performance Bonus Program
for Tamara L. Lundgren


The Amended and Restated Employment Agreement between the Company and Tamara L.
Lundgren provides for an annual cash bonus under a bonus program to be developed
by the Compensation Committee (the “Committee”), with bonuses payable based on
Company financial performance and achievement of management objectives as
determined by the Committee at the beginning of each fiscal year. The annual
bonus program for Ms. Lundgren for fiscal 2014 has two components. The first
component consists of an award with a cash payout based on achievement of
Company financial performance targets. The second component is based on the
achievement of management objectives established by the Committee. The two
components of the annual performance bonus program shall operate independently,
and the Committee shall make determinations with respect to the second component
without regard to the outcomes under the first component.


Company Financial Performance Targets


Calculation of Cash Payout. For fiscal 2014, the Company financial performance
targets shall be the Company’s earnings per share (“EPS”) and the combined
return on capital employed (“ROCE”) of the Company’s Metals Recycling Business
(“MRB”) and the Company’s Auto Parts Business (“APB”), and each performance
target shall be weighted equally. Cash payouts to the participant under this
component of the bonus program shall be determined based on the level of
achievement of each performance target. The Committee has established
performance targets for EPS and ROCE and corresponding payouts as a percentage
of a participant’s target amount. Payouts begin at positive levels of EPS and
ROCE.


Participant’s Target Amount. The total target amount for the Company financial
performance component shall be 75% of Ms. Lundgren’s annual base salary as in
effect on August 31, 2014, with one-half of this target amount subject to each
of the two financial performance targets and the maximum total bonus under these
two targets not to exceed three times her target amount under this component.


EPS. The EPS goal for fiscal 2014 shall be based on the Adjusted EPS for that
year. Adjusted EPS for fiscal 2014 shall mean the Company’s diluted earnings per
share for that fiscal year before extraordinary items and the cumulative effects
of changes in accounting principles, if any, as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for that
fiscal year, adjusted to eliminate the impact of such other items as the
Committee shall have specified at the time of establishment of the performance
targets.


ROCE. The ROCE for fiscal 2014 shall be equal to the sum of the Adjusted
Operating Income of MRB and the Adjusted Operating Income of APB for fiscal 2014
divided by the sum of the Average Capital Employed of MRB and the Average
Capital Employed of APB for fiscal 2014. Adjusted Operating Income for each
business for fiscal 2014 shall mean the business’s segment operating income for
fiscal 2014 as set forth in the audited consolidated financial statements of the
Company and its subsidiaries for fiscal 2014, adjusted to eliminate the impact
of such items as the

1

--------------------------------------------------------------------------------



Committee shall have specified at the time of establishment of the performance
targets and then reduced by the Company’s budgeted tax rate for fiscal 2014 of
34.5%. Average Capital Employed for each business for fiscal 2014 shall mean the
average of five (5) numbers consisting of the business’s Capital Employed as of
the last day of the fiscal year and as of the last day of the four preceding
fiscal quarters. Capital Employed for each business as of any date shall mean
(i) the business’s total assets (adjusted to eliminate the impact of such items
as the Committee shall have specified at the time of establishment of the
performance targets), minus (ii) the business’s total liabilities other than
debt for borrowed money and capital lease obligations, plus (iii) its
intercompany payable balances, minus (iv) its intercompany receivable balances,
in each case as set forth in the consolidated financial statements of the
Company and its subsidiaries as of the applicable date or otherwise determined
from the Company’s accounting records on a consistent basis.


Change in Accounting Principle. If the Company implements a change in accounting
principle during fiscal 2014 either as a result of issuance of new accounting
standards or otherwise, and the effect of the accounting change was not
reflected in the Company’s business plan at the time of approval of this award,
then EPS and ROCE shall be adjusted to eliminate the impact of the change in
accounting principle.


Management Objectives


The second component of the annual bonus program is based on the achievement of
the management objectives determined by the Committee. The Committee shall
establish the management objectives and specify the weight to be assigned to
each objective. Following the end of the fiscal year, the Committee shall
evaluate Ms. Lundgren’s performance against the management objectives, determine
the extent to which each objective has been met and determine the amount of the
bonus to be paid. The target bonus amount for this component of the bonus
program shall be 75% of Ms. Lundgren’s annual base salary as in effect on August
31, 2014, and the maximum bonus under this component may not exceed three times
her target amount. The actual amount of the bonus under this component shall be
determined by the Committee.


General Provisions


Certification. Following the end of fiscal 2014 and prior to the payment of any
bonus, the Committee shall certify in writing the level of attainment of each
performance target for the year and the calculation of the bonus amount. The
bonus payout shall be made in cash as soon as practicable after October 31, 2014
following certification by the Committee.


Conditions to Payment. Subject to the terms of her employment agreement and
change in control agreement, Ms. Lundgren must be employed by the Company on
August 31, 2014 to receive the annual bonus.


IRS Section 162(m). The annual bonus program is implemented pursuant to the
Executive Annual Bonus Plan, which was amended and re-approved by shareholders
in 2010, and is intended to qualify as performance-based compensation under
Section 162(m) of the Internal Revenue Code.

2